Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 7/6/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7331644 to Lowe in view of US 2021/0212460 to Chen et al (hereinafter Chen) and USP 40905238 to Shyu.
Lowe discloses (Claim 17). A ball bearing drawer slide bracket 22, comprising: a vertical panel 70 with upper and lower edges; a nub 100 extending from a first side of the vertical panel 70; a generally C-shaped channel fixed to and extending forwardly from the vertical panel 70; the C-shaped channel comprising a vertical wall 106, a floor 104 attached to a lower end of the vertical wall 106, a ceiling 102 attached to an upper end of the vertical wall 106, and an upper and lower tooth attached to, respectively, the ceiling and the floor, the C-shaped channel having a longitudinal axis that is generally perpendicular to the vertical panel 70.  
The differences being that Lowe fails to clearly disclose the limitations in (i) Claim 17 of a rear wall positioned generally parallel to and fixed relative to the vertical panel; and the C-shaped channel fixed to and extending forwardly from the rear wall (instead of the vertical panel 70); (ii) Claim 17 of upper and lower teeth (instead of upper and lower tooth); (iii) Claim 17 of the C-shaped channel having a longitudinal axis that is generally perpendicular to the rear wall (instead of being generally perpendicular to the vertical panel); (iv) Claim 18; (v) Claims 19 and 20; (vi) Claim 21.
Regarding (i) and (vi), Chen discloses a ball bearing drawer slide bracket, comprising: a vertical panel with upper and lower edges; a nub 42,44 extending from a first side of the vertical panel; a rear wall positioned generally parallel to and fixed relative to the vertical panel; wherein the vertical panel is attached to the rear wall via a web of braces in order to increase the overall strength of the slide bracket.
Regarding (ii),(iv)-(v), Shyu discloses a drawer slide bracket 120, comprising: a generally C-shaped channel, the C-shaped channel comprising a vertical wall 121, a floor 140 attached to a lower end of the vertical wall 121, a ceiling 130 attached to an upper end of the vertical wall 121, and upper and lower teeth 132a-c,142a-c attached to, respectively, the ceiling and the floor, upper and lower slots in the vertical wall 121, wherein at least one of the teeth 132a-c,142a-c includes a canted surface 139a-c,149a-c (Figs. 2B) on a leading edge thereof, a chamfered inner front edge on the floor (Fig. 12, curved portion).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Chen and Shyu, to modify Lowe to include the limitations in (i) Claim 17 of a rear wall positioned generally parallel to and fixed relative to the vertical panel; and the C-shaped channel fixed to and extending forwardly from the rear wall (instead of the vertical panel 70) in order to increase the overall strength of the slide bracket; (ii) Claim 17 of upper and lower teeth (instead of upper and lower tooth); (iv) Claim 18 of upper and lower slots in the vertical wall; (v) Claim 19 of at least one of the teeth includes a canted surface on a leading edge thereof and Claim 20 of a chamfered inner front edge on the floor; (vi) Claim 21 of wherein the vertical panel is attached to the rear wall via a web of braces in order to increase the overall versatility of the slide bracket.
Regarding (iii), since Lowe, as modified, comprises the limitations in Claim 17 of the rear wall positioned generally parallel to and fixed relative to the vertical panel, it is inherent that Lower, as modified, meets the limitations in Claim 17 of the C-shaped channel having a longitudinal axis that is generally perpendicular to the rear wall.
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe, as modified, as applied to claim 17 above, and further in view of USP 8911037 to Hightower.
Lowe, as modified, discloses all the elements as discussed above except for the limitations recited in Claim 22.
However, Hightower discloses a bearing bracket formed of a polymeric material (col. 4, lines 50-52).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Hightower, to modify Lower, as modified, to include the limitations in Claim 22 of the bracket formed of a polymeric material for its well-known intended purpose.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. In response to applicant’s argument on pages 7 and 9 that the Action concludes that Lowe fails to disclose “the C-shaped channel”, the examiner respectfully take the position that, as stated in the above rejection, Lowe does disclose a C-shaped channel.
In response to applicant’s argument on page 8 of the above-noted Amendment that the bracket of the instant application is configured and operates differently than any of the brackets disclosed in the cited references, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in defining applicant’s invention from the prior art of record, and the claims must distinguish from the prior art of record in term of structures. 
In response to applicant’s argument on page 9 that the Lowe bracket mounted directly onto the cabinet wall rather than via a mounting bracket, the examiner respectfully take the position that Lowe clearly discloses the Lowe bracket mounted to the cabinet via a mounting bracket 20.
In response to applicant's argument on pages 9-10, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument on page 10 regarding Claim 20 by citing the purpose of a chamfered inner edge, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in defining applicant’s invention from the prior art of record, and the claims must distinguish from the prior art of record in term of structures. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







HVT
August 17, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637